DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on February 5, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 
	Claim Objections

Claim 1 is objected to because of the following informalities: 
- claim 1, after “human machine interface” (line 3), should replace “comprising” with – being – (see specification as filed, paragraph 0008, lines 3-4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 2012/0259435).

Regarding claim 1, Ramsay discloses a petrochemical measurement system (Fig. 1; paragraph 0018, lines 3-11), comprising:
	a remote terminal unit (16) comprising a network data server (16 is a distributed processing unit, paragraph 0019, lines 1-2); and
	a human machine interface (26) comprising an autonomous network data client (HMI 26 is a processing unit, paragraph 0015, lines 3-4; Abstract, lines 3-5) in communication with the remote terminal unit (16, Fig. 1), the human machine interface (26) comprising:
		a memory having configuration parameter software stored thereon (implied by 26 is a processing unit, paragraph 0015, lines 3-4; Abstract, lines 3-5);
		a user interface (paragraph 0019, lines 16-17) configured to receive configuration parameter input using the configuration parameter software (paragraph 0019, lines 16-17); 
		a processor (implied by processing unit, paragraph 0015, lines 3-4; Abstract, lines 3-5) configured to send the configuration parameters received from the user interface of the HMI to the remote terminal unit (paragraph 0019, lines 16-18);
	wherein the processor of the human machine interface (processor of human machine interface 26) is independent (processor of human machine interface 26 is remote from distributed processing unit 16) of a second memory (processor of human machine interface 26 is remote from memory of distributed processing unit 16) of the remote terminal unit (implied by 16 is a processing unit, paragraph 0015, lines 3-4; Abstract, lines 3-5)

While Ramsay does not expressly disclose the processor of the human machine interface is configured to send the configuration parameters to the second memory, as discussed above, Ramsey discloses the processor (implied by processing unit, paragraph 0015, lines 3-4; Abstract, lines 3-5) is configured to send the configuration parameters received from the user interface of the HMI to the remote terminal unit (paragraph 0019, lines 16-18). It would have been obvious to send the configuration parameters to the second memory, since memory is well-known to store data.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay with configuring the processor of the human machine interface to send the configuration parameters to the second memory
for the purpose of storing the configuration parameters.

Regarding claim 2, Ramsay discloses the human machine interface is programmed separately from the remote terminal unit (HMI 26 is a separate processing unit from 16) and operates independently of the remote terminal unit (Fig. 1). 
 
Regarding claim 3, Ramsay discloses the human machine interface and the remote terminal unit are integrated in a housing (12, Fig. 1). 
 
Regarding claim 4, Ramsay discloses the human machine interface is located remote from the remote terminal unit (16 and 26 are remotely separated by network 24). 
 
Regarding claim 5, Ramsay discloses the human machine interface (26) is integrated in a housing (12) with the remote terminal unit (16) and there is at least one other human machine interface (46) located remotely from the housing (Fig. 1). 
 
Regarding claim 6, Ramsay discloses the remote terminal unit is configurable using Modbus communications (16 is programed, paragraph 0019, lines 16-18, using Modbus channel 30, paragraph 0023, lines 19-21; Fig. 1). 

Regarding claim 11, Ramsay discloses the configuration parameter input comprises a particular type of flow calculation and/or measurement (paragraph 0073, lines 13-19).

Regarding claim 12, Ramsay discloses the particular type of flow calculation and/or measurement includes at least one of a flow rate (paragraph 0073, line 15), a temperature and a pressure.

Regarding claim 20, Ramsay discloses human interface machine (HMI, Fig. 2) further comprises a graphics processing unit (228).

Claims 7-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay as applied to claims 1 and 6 above, and further in view of Knecht et al. (US 2009/0007968).

Regarding claim 7, Ramsay discloses a second processor (14) and a plurality of flow meters (36, 38, 40, 42).

However, Ramsay as modified does not disclose the second processor maintains a configuration library for the plurality of flow meters.

Knecht et al. discloses a processor maintains a configuration library for the plurality of flow meters (paragraph 0073, lines 13-19) for configuring flow meters (Fig. 1).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a processor as disclosed by Knecht et al. for the purpose of configuring flow meters.

Regarding claim 8, Ramsay as modified does not disclose the second processor configures a new flow meter using information stored in the configuration library.

Knecht et al. discloses the processor configures a new flow meter (Fig. 1) using information stored in the configuration library (paragraph 0073, lines 13-19).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a processor as disclosed by Knecht et al. for the purpose of configuring a new flow meter.

Regarding claim 9, Ramsay as modified does not disclose the second processor configures the new flow meter by copying contents of a specific block of Modbus registers in a database.

Knecht et al. discloses the processor configures the new flow meter by copying contents of a specific block of other flow meters, PC, and PDA in a database (paragraph 0073, lines 13-19), while
Ramsay discloses Modbus communications between devices (paragraph 0023, lines 19-22).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a processor as suggested by Knecht et al. for the purpose of configuring a new flow meter by copying contents of a specific block of Modbus registers in a database.

Regarding claim 10, Ramsay discloses second processor configures the new flow meter (paragraph 0073, lines 13-19).

Ramsay as modified does not expressly disclose configuring the new flow meter by pushing configuration data to the new flow meter from the second processor. However, it would have been obvious to push configuration data to the new flow meter for the purpose of configuring the new flow meter.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with pushing configuration data to the new flow meter for the purpose of configuring the new flow meter.

Regarding claim 13, Ramsay as modified does not disclose the configuration parameter input comprises a connection method.

Ramsay discloses the human machine interface (26) for configuring the remote terminal unit (16) (paragraph 0019, lines 16-18) and a connection method (24) between the human machine interface (26) and the remote terminal unit (16). It would have been obvious to provide the configuration parameter input with a connection method for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with the configuration parameter input comprises a connection method for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Regarding claim 14, Ramsay as modified does not disclose the connection method comprises a current loop.

Ramsay discloses a connection method comprises a current loop (paragraph 0026, lines 19-23). It would have been obvious to provide the connection method with a current loop for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a current loop for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Regarding claim 15, Ramsay as modified does not disclose the connection method comprises Modbus serial communication.

Ramsay discloses a connection method comprises Modbus serial communication (paragraph 0023, lines 19-21). It would have been obvious to provide the connection method with a Modbus serial communication for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a Modbus serial communication for the purpose of accessing the remote terminal unit for configuring the remote terminal unit. 
 
Regarding claim 16, Ramsay as modified does not disclose the connection method comprises an integrated wireless device manager.

Ramsay discloses a connection method comprises an integrated wireless device manager (paragraph 0061). It would have been obvious to provide the connection method with an integrated wireless device manager for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with an integrated wireless device manager for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Regarding claim 17, Ramsay discloses a configuration parameter software (paragraph 0019, lines 16-18) and a connection (24) for a plurality of devices (16, 18) (Fig. 1).

Ramsay as modified does not disclose the configuration parameter software includes preprogrammed connection profiles for the plurality of devices.

However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the configuration parameter software of Ramsay as modified with pre-programmed connection profiles for the purpose of accessing the remote terminal unit for configuring the remote terminal unit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay as applied to claim 1 above, and further in view of Cincea et al. (US 2017/0090467).

Regarding claim 18, Ramsay as modified discloses the claimed limitations as discussed above except the remote terminal unit includes a built-in Highway Addressable Remote Transducer over Internet Protocol (HART-IP) interface.

Cincea et al. discloses a remote terminal unit (12) includes a built-in Highway Addressable Remote Transducer over Internet Protocol (HART-IP) interface (Fig. 1; paragraph 0027).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ramsay as modified with a remote terminal unit includes a built-in Highway Addressable Remote Transducer over Internet Protocol (HART-IP) interface for the purpose of providing communication with another module.

Response to Arguments

Applicant’s arguments and amendments with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn.
However, upon further consideration, the claims are rejected under 35 USC 103 per the discussions above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 2, 2022